Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the    day of September, 2014 (“Effective Date”), by and between Marathon
Patent Group, Inc. a Nevada corporation with an address at 11100 Santa Monica
Blvd Suite 380 Los Angeles, CA 90025, and Daniel Gelbtuch, with an address at
854 Central Avenue Woodmere, NY 11598(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive desires to be employed by the Company as its Chief Marketing
Officer and the Company wishes to employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1. Employment and Duties.  The Company agrees to employ and Executive agrees to
serve as the Company's Chief Marketing Officer.  The duties and responsibilities
of Executive shall include the duties and responsibilities as the Chief
Executive Officer may from time to time reasonably assign to Executive.
 
Executive shall devote all of his working time and efforts during the Company's
normal business hours to the business and affairs of the Company and its
subsidiaries and to the diligent and faithful performance of the duties and
responsibilities duly assigned to him pursuant to this Agreement.
 
2. Term.  The term of this Agreement shall commence on the Effective Date and
shall continue for a period of two (2) years and shall be automatically renewed
for successive one (1) year periods thereafter unless either party provides the
other party with written notice of his or its intention not to renew this
Agreement at least three (3) months prior to the expiration of the initial term
or any renewal term of this Agreement, as applicable.  “Employment Period” shall
mean the initial three (3) year term plus renewal periods, if any.
 
3. Place of Employment.  Executive’s job sites shall be as agreed to between the
CEO and Executive.  The parties acknowledge, however, that Executive may be
required to travel in connection with the performance of his duties hereunder.
 
4. Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period an
initial base salary (the "Base Salary") of $230,000.00 per annum. The Base
Salary shall be paid in periodic installments in accordance with the Company's
regular payroll practices. Additionally, Executive will receive a $2,000.00
monthly remote operating expense allowance.
 
5. Incentive Compensation.  During the Employment Period, Executive shall be
eligible to receive annual incentive compensation of up to 80% of Executive’s
Base Salary (the “Annual Incentive Compensation”) if the Company meets or
exceeds criteria adopted by the Compensation Committee of the Board of Directors
(the “Compensation Committee”) for earning Incentive Compensation.  Incentive
Compensation shall be paid by the Company to Executive promptly after
determination that the relevant targets have been met, but no later than March
15th in the following calendar year, it being understood that the attainment of
any financial targets associated with any Incentive Compensation shall not be
determined until following the completion of the Company’s annual audit and
public announcement of such results.  The “Target Incentive Compensation”
criteria for Executive shall be established by the Compensation Committee with
respect to each calendar year during the Employment Period.  The Compensation
Committee may provide for lesser or greater percentage Incentive Compensation
payments for Executive upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time.

 
-1-

--------------------------------------------------------------------------------

 


6. Equity Awards.  Executive shall be eligible for such grants of equity awards
under the Company’s 2012 Equity Incentive Plan (or any successor or replacement
plan adopted by the Board of Directors and approved by the stockholders of the
Company) (the “Equity Incentive Plan” or “Plan”) as the Compensation Committee
may from time to time determine and as set forth below (the “Share
Awards”).  Share Awards shall be subject to the applicable Plan terms and
conditions, provided, however, that Share Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall, to the extent permitted under the Plan, supersede
any conflicting provisions governing Share Awards provided under the Plan.
 
Upon execution of this Agreement, Executive shall be awarded ten (10) year stock
options to purchase an aggregate of 145,000 shares of Common Stock, with a
strike price of $11.24 per share, vesting in thirty-six (36) equal installments
on each monthly anniversary of the Effective Date, provided Executive is still
employed by the Company on each such vest date (the “2014 Option Award”).
Options will be incentive stock options to the extent permitted under the Plan.


7. Clawback Rights.  Annual Incentive Compensation shall be subject to the
Company Clawback Rights (as defined below).  “Company Clawback Rights” shall be
defined as follows:  In the event that the Company shall restate or revise any
previously announced prior period earnings or other results upon which any
Annual Incentive Compensation to Executive shall have been determined (a
“Restatement”), any Annual Incentive Compensation resulting from such earnings
or results shall be adjusted to retroactively take into account the restated or
revised earnings or results, and any excess Annual Incentive Compensation
resulting from such restated or revised earnings or results shall be immediately
surrendered to the Company.  The Company shall have the right to take any and
all action to effectuate the Company Clawback Rights without further action by
Executive, by way of setoff. All determinations by the Compensation Committee
with respect to the Clawback Rights shall be final and binding on the company
and Executive. The parties acknowledge it is their intention that the foregoing
Clawback Rights as related to Restatements conform in all respects to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd Frank Act”) relating to recovery of all ‘incentive-based”
compensation, pursuant to the provisions of the Dodd Frank Act and any and all
rules and regulations promulgated thereunder from time to tome in
effect.  Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such rules and regulations as hereafter may be adopted and in effect.
 
8. Expenses.  Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided, that Executive shall properly account for such expenses in accordance
with Company policies and procedures.
 
9. Other Benefits.  During the term of this Agreement, Executive shall be
eligible to participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, "Benefit Plans"), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company's managerial or salaried executive employees.  The Company shall
pay one hundred (100%) percent of the cost of individual and dependent insurance
coverage for Executive and his dependents.
 
10. Vacation.  During the first year of this Agreement, Executive shall be
entitled to accrue, on a pro rata basis, twenty (20) paid vacation days per year
and shall continue to accrue thereafter in accordance with the Company’s
Employee Handbook, but in no event less than twenty (20) paid vacation days per
year.  Vacation shall be taken at such times as are mutually convenient to
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without the advance approval of the Board of Directors.

 
-2-

--------------------------------------------------------------------------------

 
 
11. Termination of Employment.
 
(a)            Death.  If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid pro rata Annual Incentive Compensation through the date of death and
reimbursement of any and all reasonable and documented expenses paid or incurred
by Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate
deductions.  Executive’s heirs, administrators or executors will have the right
to exercise Executive’s vested options in accordance with the provisions of the
Equity Incentive Plan.
 
(b)            Disability.  In the event that, during the term of this Agreement
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or his heirs, administrators or executors any earned but unpaid Base
Salary, unpaid pro rata Annual Incentive Compensation and unused vacation days
accrued through Executive’s last date of Employment with the Company and
reimbursement of any and all reasonable and documented expenses paid or incurred
by Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of Executive’s employment with the Company. Executive’s
guardian or conservator will have the right to exercise Executive’s vested
options in accordance with the provisions of the Equity Incentive Plan.
 
For purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three (3) months during any twelve (12)
consecutive months.
 
12. Confidential Information.
 
(a)           Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans, provided
such information is not in or does not hereafter become part of the public
domain, or become known to others through no fault of Executive. Executive
acknowledges that such information is of great value to the Company, is the sole
property of the Company, and has been and will be acquired by him in confidence.
In consideration of the obligations undertaken by the Company herein, Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by Executive during the
course of his employment, which is treated as confidential by the Company, and
not otherwise in the public domain. The provisions of this Section 12 shall
survive the termination of Executive’s employment hereunder.
 
(b)           Executive affirms that he does not possess and will not rely upon
the protected trade secrets or confidential or proprietary information of any
prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company any
and all originals and copies, including those in electronic or digital formats,
of Confidential Information.

 
-3-

--------------------------------------------------------------------------------

 
 
13.           Non-Competition and Non-Solicitation.
 
(a)           Executive agrees and acknowledges that the Confidential
Information that Executive has already received and will receive is valuable to
the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on Executive. Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the “Territory”) (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b)           Executive hereby agrees and covenants that he shall not, without
the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two (2%)
percent of the outstanding voting shares of any publicly held company), or
whether on Executive's own behalf or on behalf of any other person or entity or
otherwise howsoever, during the Employment Period and thereafter during the
period described below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company.  Notwithstanding the restrictions set forth above,
Company acknowledges and accepts that Executive has existing investments in
various patent assets and Executive represents and warrants that the management
of those assets will not interfere in any manner with the management of the
Company and Executive’s responsibilities to Company and he will not assume
ownership, control or management of any additional investments in any patents
assets or other assets that are deemed to be competitive to Company (other than
a holder of less than two (2%) percent of the outstanding voting shares of any
publicly held company);
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind competitive with the business done by the Company with such customer
or to persuade or attempt to persuade any such customer to cease to do business
or to reduce the amount of business which such customer has customarily done or
might do with the Company, or if any such customer elects to move its business
to a person other than the Company, provide any services (of the kind
competitive with the business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
business of the Company.
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of Executive’s employment with the Company (including upon
expiration of this Agreement).

 
-4-

--------------------------------------------------------------------------------

 
 
14.           Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or any final regulations and guidance
promulgated thereunder (“Section 409A”) at the time of Executive’s termination,
then only that portion of the severance and benefits payable to Executive
pursuant to this Agreement, if any, and any other severance payments or
separation benefits which may be considered deferred compensation under Section
409A (together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Executive’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment.  Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit otherwise due to Executive on or within the six (6) month
period following Executive’s termination will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive’s date of termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
For purposes of this Agreement, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
 
15.           Miscellaneous.
 
(a)           Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 12 or
Section 13 of this Agreement. Accordingly, Executive agrees that any breach or
threatened breach by him of Section12 or Section 13 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by Executive hereinabove shall be construed as separable and divisible
from every other restriction, that the unenforceability of any restriction shall
not limit the enforceability, in whole or in part, of any other restriction, and
that one or more or all of such restrictions may be enforced in whole or in part
as the circumstances warrant. In the event that any restriction in this
Agreement is more restrictive than permitted by law in the jurisdiction in which
the Company seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Company may have at law or in equity.
 
(b)           Neither Executive nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.

 
-5-

--------------------------------------------------------------------------------

 
 
(c)           This Agreement constitute and embody the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersede all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the Kent
County, Delaware.
 
(h)           This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)           Executive represents and warrants to the Company, that he has the
full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
[Signature page follows immediately]
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 
 
MARATHON PATENT GROUP, INC.
 
 

 
/s/ Doug Croxall
Name:  Doug Croxall
Title: Chief Executive Officer
 
 
 
By:    /s/ Daniel Gelbtuch
Daniel Gelbtuch
Executive